DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maillet (U.S. Patent Number 3,899,840).
.


    PNG
    media_image1.png
    982
    771
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maillet (U.S. Patent Number 3,899,840) as applied to claim 1 above.
With regard to dependent claim 2, although Maillet teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an eyeglass frame wherein the temples are formed of polymeric material (column 3, line 43), Maillet fails to explicitly teach such eyewear having a specified hardness, however, it should be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a known alternative (In re Leshin, 125 USPQ 416), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, as taught by Maillet, by selecting a material having the specified tempered hardness, to provide a desired pliability.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Maillet (U.S. Patent Number 3,899,840) as applied to claim 1 above, and further in view of Amundsen et al (U.S. Patent Number 3,001,200).
With regard to dependent claim 9, although Maillet teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Maillet fails to explicitly teach wherein the eyeglass frame is formed of a metal from a group including aluminum and titanium.  In a related endeavor, Amundsen et al teaches eyeglass frames constructed of metal and selected from a group including aluminum and titanium (column 3, lines 20-24), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, as taught by Maillet, with a known eyeglass frame material such as aluminum, as taught by Amundsen et al, to provide support for holding the lenses.  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maillet (U.S. Patent Number 3,899,840) as applied to claim 2 above, and further in view of Amundsen et al (U.S. Patent Number 3,001,200).
With regard to dependent claim 10, although Maillet teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, Maillet fails to explicitly teach wherein the eyeglass frame is formed of a metal from a group including aluminum and titanium.  In a related endeavor, Amundsen et al teaches eyeglass frames constructed of metal and selected from a group including aluminum and titanium (column 3, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5, 7, 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10 and 16 of U.S. Patent Number 11,002,988. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyeglass frames as outlined below.
U.S. Patent Application 16/785,421
U.S. Patent Number 11,002,988
Claim 1
An eyewear frame comprising: a metal eyeglass frame; said eyeglass frame, said eyeglass frame extending between a first end and second end and having a first lens aperture and having a second lens aperture;

each of said first lens aperture and said second lens aperture having a lens holder in a respective engagement therein; each said lens holder having a body having a lens opening defined by an interior circumferential surface thereof, said interior circumferential surface of said lens opening engageable with an exterior circumference of a lens; a first temple in a first pivoting engagement with said first end of said eyeglass frame; and a second temple in a second pivoting engagement with said second end of said eyeglass frame.

Claim 3
The eyewear frame of claim 1 additionally comprising: each said body having a front surface portion, said front surface portion having a first contact surface area defined by a surface area of said front surface portion extending in a first direction away from said lens opening for a first width from a first end of said front surface portion engaged to said body, to a distal edge of said front surface portion; each said body having a rear surface portion, said rear surface portion having a second contact surface area defined by a surface area of said rear surface portion extending in said first direction, a second width from a first end of said rear surface portion engaged to said body, to a distal edge of said rear surface portion; each said body having a circumferential edge positioned in a gap between said front surface portion and said rear surface portion, said circumferential edge forming a said respective engagement with said first lens aperture at first perimeter edge defining said first lens aperture and with said second lens aperture at a second perimeter edge defining said second lens aperture; each said body in said respective engagement with said first lens aperture and said second lens aperture positioning said first contact surface area of said front surface portion in a first contact against a front surface of said eyeglass frame; each said body in a said respective engagement with said first lens aperture and said second lens aperture positioning said second contact surface area of said rear surface portion in a second contact against a rear surface of said eyeglass frame; said rear surface of said eyeglass frame being positioned adjacent the face and eyes of a wearer of said eyeglass frame; said front surface of said eyeglass frame positioned opposite said rear surface; said second contact surface area of said rear surface portion in said second contact upon said rear surface of said eyeglass frame being larger than said first contact surface area of said front surface portion in said first contact upon said front surface of said eyeglass frame; and said first contact surface area being smaller than said second contact surface area enabling a deformation of said first contact of said first contact surface area against the front surface of said eyeglass frame upon communication of a force of an impact of an object upon said lens to said body, said deformation forming a shock absorber for a portion of said force of an impact, thereby preventing a disengagement of said lens engagement with said lens opening.
Claim 1
A lens holder for eyeglass frames, comprising a body having a lens opening defined by an interior circumferential surface, said interior circumferential surface of said lens opening engagable with an exterior circumference of a lens; said body having a front surface portion, said front surface portion having a first contact surface area defined by a surface area of said front surface portion extending in a first direction away from said lens opening,  a first width from a first end of said front surface portion engaged to said body, to a distal edge of said front surface portion; a body having a rear surface portion, said rear surface portion having a second contact surface area defined by a surface area of said rear surface portion extending in said first direction, a second width from a first end of said rear surface portion engaged to said body, to a distal edge of said rear surface portion; said body having a circumferential edge positioned in a gap between said front surface portion and said rear surface portion; said circumferential edge of said body engagable with a perimeter of a lens aperture formed in an eyeglass frame in an engagement of said body of said lens holder therewith; said body in said engagement with said eyeglass frame positioning said first contact surface area of said front surface portion in a first contact against a front surface of said eyeglass frame; said rear surface of said eyeglass frame being positioned adjacent the face and eyes of a wearer of said eyeglass frame; said front surface of said eyeglass frame positioned opposite said rear surface; said second contact surface area of said rear surface portion in said second contact upon said rear surface of said eyeglass frame being larger than said first contact surface area of said front surface portion in said first contact upon said front surface of said eyeglass frame; and said first contact surface area being smaller than said second contact surface area enabling a deformation of said first contact of said first contact surface area against the front surface of said eyeglass frame upon communication of a force of an impact of an object upon said lens to said body, said deformation forming a shock absorber for a portion of said force of an impact, thereby preventing a disengagement of said lens engagement with said lens opening.
Claim 5
The eyewear frame of claim 3, additionally comprising: said first width of said front surface portion being between 20 to 90 percent of the second width of said rear surface portion.
Claim 2
The eyewear frame of claim 1, additionally comprising: said first width of said front surface portion being between 20 to 90 percent of the second width of said rear surface portion.
Claim 7
The eyewear frame of claim 3, additionally comprising: said first width of said front surface portion being between 30 to 80 percent of the second width of said rear surface portion.
Claim 5
The eyewear frame of claim 1, additionally comprising: said first width of said front surface portion being between 30 to 80 percent of the second width of said rear surface portion.
Claim 9
The lens holder for eyeglass frames of claim 1 wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.
Claim 16
The lens holder for eyeglass frames of claim 1, wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.
Claim 11
The lens holder for eyeglass frames of claim 3 wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.
Claim 10
The lens holder for eyeglass frames of claim 9, wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.


Claims 2, 4, 6, 8, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10 and 16 of U.S. Patent Number 11,002,988 in view of Mikame (U.S. Patent Number 7,722,188). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyeglass frames as outlined below, wherein U.S. Patent Number 11,002,988 also fails to claim such an eyewear frame of additionally comprising: temples formed of polymeric material and the metal having a particular hardness.  In a related endeavor, Mikame teaches an eyeglass frame comprising a metal frame and plastic temples (column 1, line 63- column 2, line 32), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, as claimed in U.S. Patent Number 11,002,988, with the metal and/or plastic material, as taught by Mikame, to provide comfort to the wearer (column 2, lines 23-32).  It should also be noted that Mikame fails to explicitly teach such eyewear having a specified hardness, however, it should be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a known alternative (In re Leshin, 125 USPQ 416), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the 


U.S. Patent Application 16/785,421
U.S. Patent Number 11,002,988
Claim 1
An eyewear frame comprising: a metal eyeglass frame; said eyeglass frame, said eyeglass frame extending between a first end and second end and having a first lens aperture and having a second lens aperture;
each of said first lens aperture and said second lens aperture having a lens holder in a respective engagement therein; each said lens holder having a body having a lens opening defined by an interior circumferential surface thereof, said interior circumferential surface of said lens opening engageable with an exterior circumference of a lens; a first temple in a first pivoting engagement with said first end of said eyeglass frame; and a second temple in a 
Claim 2
The eyewear frame of claim 1 additionally comprising: said temples formed of polymeric material; said metal of said eyeglass frame having a tempered hardness between T4-T9; and said tempered hardness limiting a deformation of said eyeglass frame between said first end and said second end thereof, whereby said eyeglass frame will deform during use without a fracture thereof or a dismount of a said lens therefrom.

Claim 4
The eyewear frame of claim 2 additionally comprising: each said body having a front surface portion, said front surface portion having a first contact surface area defined by a surface area of said front surface portion extending in a first direction away from said lens opening for a first width from a first end of said front surface portion engaged to said body, to a distal edge of said front surface portion; each said body having a rear surface portion, said rear surface portion having a second contact surface area defined by a surface area of said rear surface portion extending in said first direction, a second width from a first end of said rear surface portion engaged to said body, to a distal edge of said rear surface portion; each said body having a circumferential edge positioned in a gap between said front surface portion and said rear surface portion, said circumferential edge forming a said respective engagement with said first lens aperture at first perimeter edge defining said first lens aperture and with said second lens aperture at a second perimeter edge defining said second lens aperture; each said body in said respective engagement with said first lens aperture and said second lens aperture positioning said first contact surface area of said front surface portion in a first contact against a front surface of said eyeglass frame; each said body in a said respective engagement with said first lens aperture and said second lens aperture positioning said second contact surface area of said rear surface portion in a second contact against a rear surface of said eyeglass frame; said rear surface of said eyeglass frame being positioned adjacent the face and eyes of a wearer of said eyeglass frame; said front surface of said eyeglass frame positioned opposite said rear surface; said second contact surface area of said rear surface portion in said second contact upon said rear surface of said eyeglass frame being larger than said first contact surface area of said front surface portion in said first contact upon said front surface of said eyeglass frame; and said first contact surface area being smaller than said second contact surface area enabling a deformation of said first contact of said first contact surface area against the front surface of said eyeglass frame upon communication of a force of an impact of an object upon said lens to said body, said deformation forming a shock absorber for a portion of said force of an impact, thereby preventing a disengagement of said lens engagement with said lens opening.
Claim 1
A lens holder for eyeglass frames, comprising a body having a lens opening defined by an interior circumferential surface, said interior circumferential surface of said lens opening engagable with an exterior circumference of a lens; said body having a front surface portion, said front surface portion having a first contact surface area defined by a surface area of said front surface portion extending in a first direction away from said lens opening,  a first width from a first end of said front surface portion engaged to said body, to a distal edge of said front surface portion; a body having a rear surface portion, said rear surface portion having a second contact surface area defined by a surface area of said rear surface portion extending in said first direction, a second width from a first end of said rear surface portion engaged to said body, to a distal edge of said rear surface portion; said body having a circumferential edge positioned in a gap between said front surface portion and said rear surface portion; said circumferential edge of said body engagable with a perimeter of a lens aperture formed in an eyeglass frame in an engagement of said body of said lens holder therewith; said body in said engagement with said eyeglass frame positioning said first contact surface area of said front surface portion in a first contact against a front surface of said eyeglass frame; said rear surface of said eyeglass frame being positioned adjacent the face and eyes of a wearer of said eyeglass frame; said front surface of said eyeglass frame positioned opposite said rear surface; said second contact surface area of said rear surface portion in said second contact upon said rear surface of said eyeglass frame being larger than said first contact surface area of said front surface portion in said first contact upon said front surface of said eyeglass frame; and said first contact surface area being smaller than said second contact surface area enabling a deformation of said first contact of said first contact surface area against the front surface of said eyeglass frame upon communication of a force of an impact of an object upon said lens to said body, said deformation forming a shock absorber for a portion of said force of an impact, thereby preventing a disengagement of said lens engagement with said lens opening.
Claim 6
The eyewear frame of claim 3, additionally comprising: said first width of said front surface portion being between 20 to 90 percent of the second width of said rear surface portion.
Claim 2
The eyewear frame of claim 1, additionally comprising: said first width of said front surface portion being between 20 to 90 percent of the second width of said rear surface portion.
Claim 8
The eyewear frame of claim 4, additionally comprising: said first width of said front surface portion being between 30 to 80 percent of the second width of said rear surface portion.
Claim 5
The eyewear frame of claim 1, additionally comprising: said first width of said front surface portion being between 30 to 80 percent of the second width of said rear surface portion.
Claim 10
The lens holder for eyeglass frames of claim 2 wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.
Claim 16
The lens holder for eyeglass frames of claim 1, wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.
Claim 12
The lens holder for eyeglass frames of claim 4 wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.
Claim 10
The lens holder for eyeglass frames of claim 9, wherein said eyeglass frame is formed of metal from a group including aluminum and titanium.


Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent Number 11,002,988 in view of Amundsen et al (U.S. Patent Number 3,001,200).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim eyeglass frames as outlined below, wherein U.S. Patent Number 11,002,988 also fails to claim such an eyewear frame fails to explicitly claim wherein the eyeglass frame is formed of a metal from a group including aluminum and titanium.  In a related endeavor, Amundsen et al teaches eyeglass frames constructed of metal and selected from a group including aluminum and titanium (column 3, lines 20-24), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the eyeglass frame, as claimed by U.S. Patent Number 11,002,988, with a known eyeglass frame material such as aluminum, as taught by Amundsen et al, to provide support for holding the lenses.  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872        

06 January 2022